Name: Commission Regulation (EC) NoÃ 1473/2007 of 13 December 2007 on a transitional measure relating to the treatment of the by-products of winemaking provided for in Council Regulation (EC) NoÃ 1493/1999 for the 2007/08 wine year in Bulgaria
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  European Union law;  agricultural activity;  Europe
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/13 COMMISSION REGULATION (EC) No 1473/2007 of 13 December 2007 on a transitional measure relating to the treatment of the by-products of winemaking provided for in Council Regulation (EC) No 1493/1999 for the 2007/08 wine year in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Under Article 27(3) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), any natural or legal person or group of persons having made wine is required to deliver for distillation all the by-products of that winemaking. Since the accession of Bulgaria to the Community on 1 January 2007, that requirement also applies to wine producers in that Member State although the practice is not traditional in Bulgaria. (2) Commission Regulation (EC) No 1623/2000 (2) lays down detailed rules for the implementation of this obligation to distil and Article 49 thereof provides for certain possible exemptions. (3) Despite the measures already established by Bulgaria, the distilleries in that Member State do not have sufficient capacity to distil all by-products. Bulgaria should therefore be authorised to exempt certain categories of producers from the obligation to distil by-products of winemaking. (4) In order that the exception granted to Bulgaria may be applied to the entire wine year, this Regulation should apply from 1 August 2007. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 By way of exemption from Article 49(4)(a) of Regulation (EC) No 1623/2000, Bulgaria may lay down that, for the 2007/08 wine year, producers who do not exceed a production level of 7 500 hl obtained by them on their individual premises may fulfil the obligation to deliver by-products for distillation by having those products withdrawn under supervision. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 923/2007 (OJ L 201, 2.8.2007, p. 9).